724 S.E.2d 911 (2012)
Terry WEELS, Employee
v.
COASTAL CARDIOLOGY ASSOCIATES, Employer,
Selective Insurance Company, Carrier.
No. 34P12.
Supreme Court of North Carolina.
April 12, 2012.
Ashley Baker White, Raleigh, for Coastal Cardiology Associates, et al.
Brian Jarrod Kromke, Wilmington, for Coastal Cardiology Associates, et al.
Ashley M. Edwards, for Wells, Terry.

ORDER
Upon consideration of the petition filed by Defendants on the 24th of January 2012 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 12th of April 2012."
Upon consideration of the petition filed on the 24th of January 2012 by Defendants in *912 this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 12th of April 2012."